UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4577
JOHNICE HALL,
                Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                James C. Fox, Senior District Judge.
                            (CR-00-24-F)

                      Submitted: April 6, 2001

                      Decided: April 25, 2001

  Before WIDENER, WILKINS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Janice McKenzie Cole, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.
2                       UNITED STATES v. HALL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   A jury convicted Johnice Hall of involuntary manslaughter (18
U.S.C.A. § 1112 (West 2000)). She appeals, contending that the dis-
trict court abused its discretion when it failed to exclude the testimony
from Dr. Stinger, one of the Government’s expert witnesses, as a
sanction for the Government’s alleged discovery violation. Hall also
asserts that the district court abused its discretion in admitting Dr.
Stinger’s testimony because it was unreliable and, therefore, should
have been excluded under the test set forth in Daubert v. Merrill Dow
Pharmaceuticals, Inc., 509 U.S. 579 (1993). We affirm.

                                   I.

   Hall contends that the Government violated Fed. R. Crim. P.
16(a)(1)(E), by failing to provide an accurate summary of Dr. Sting-
er’s testimony, that the district court erred by failing to exclude the
testimony as a sanction for violation of the discovery rules, and that
she was prejudiced by the Government’s non-disclosure. The Govern-
ment does not dispute that it failed to disclose that Dr. Stinger
planned to testify that a significant amount of force was necessary for
Hall to inflict the fatal stab wound on her husband. The decision
whether to impose a sanction for a violation of Rule 16(a)(1)(E) rests
with the district court’s discretion. Fed. R. Crim. P. 16(d)(2); United
States v. Hastings, 126 F.3d 310, 317 (4th Cir. 1997) (outlining fac-
tors courts consider in determining effective sanction).

   Here, the district court recognized that the Government may have
violated Rule 16 and that the non-disclosure was prejudicial, but not
severely prejudicial, to Hall. To remedy the violation, the court
offered Hall’s counsel more time to prepare for cross-examination so
counsel could consult with the defense expert; counsel did not request
additional time to prepare. See United States v. Fulton, 549 F.2d
                         UNITED STATES v. HALL                          3
1325, 1328-29 (9th Cir. 1977) (finding no abuse of discretion in
court’s decision to remedy government failure to disclose evidence by
recessing trial to provide defendant time to prepare cross-
examination). We therefore find no abuse of discretion in the district
court’s handling of the Government’s discovery violation. Hastings,
126 F.3d at 317; see United States v. Charley, 189 F.3d 1251, 1262
(10th Cir. 1999) (noting that exclusion of testimony "is almost never
imposed" absent constitutional violation or statutory authority for the
exclusion), cert. denied, 528 U.S. 1098 (2000).

   Even if the district court abused its discretion in addressing the dis-
covery violation, Hall cannot establish actual prejudice. United States
v. Chastain, 198 F.3d 1338, 1348 (11th Cir. 1999) (providing stan-
dard). On cross-examination, Hall established that Dr. Stinger was not
a forensic pathologist and had not performed the autopsy on her hus-
band. The jury apparently discredited Dr. Stinger’s testimony given
that the jury convicted Hall of involuntary, rather than voluntary,
manslaughter. Thus, Hall is not entitled to relief on this claim.

                                   II.

   In a related argument, Hall asserts that Dr. Stinger’s testimony was
unreliable under Daubert because his testimony regarding the amount
of force necessary to inflict the fatal wound exceeded the scope of his
expertise and conflicted with the opinions of Dr. Wahl and Dr. Jason.
We review a district court’s decision to admit expert evidence under
Daubert for an abuse of discretion and find none. United States v.
Barnette, 211 F.3d 803, 816 (4th Cir. 2000) (stating standard of
review).

   The district court found that Dr. Stinger’s opinion regarding the
amount of force was trustworthy because it was based upon the doc-
tor’s experience as a surgeon. Daubert, 509 U.S. at 593-95. Further-
more, the testimony was relevant to the issue of Hall’s intent, id. at
591-92, and fell outside the jury’s common knowledge. United States
v. Dorsey, 45 F.3d 809, 814-15 (4th Cir. 1995). We therefore find no
abuse of discretion in the court’s decision to admit Dr. Stinger’s testi-
mony in this regard. Barnette, 211 F.3d at 816. Even assuming, as
Hall suggests, that the district court improperly admitted Dr. Stinger’s
4                      UNITED STATES v. HALL
testimony, we find that any error was harmless. United States v. Ince,
21 F.3d 576, 583 (4th Cir. 1994) (providing standard).

                                 III.

   Accordingly, we affirm Hall’s conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the material before the court and argument would not aid the
decisional process.

                                                         AFFIRMED